Advisory Action Continued.
The proposed amendments filed April 6, 2021 if entered would overcome the following rejections:  
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection of claims 1, 3, 5-9, 13 and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the risk of progression to Type II Diabetes in a human comprising detecting the present of a loss of direct correlation of IL-33 and ST2 expression, does not reasonably provide enablement for preventing the human from developing Type II Diabetes in a human comprising detecting the present of a loss of direct correlation of IL-33 and ST2 expression. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The rejection of claims 1, 3, 5-9, 13 and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejection of claims 15 and 18 under 35 U.S.C. 103 as being unpatentable over Ragusa et al. (“Effects of obesity on IL-33/ST2 system in heart, adipose tissue and liver: study in 

The proposed amendments filed April 6, 2021 if entered would not overcome the following rejections for the reason set forth below:
Claims 1, 5-9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over
Vianello et al. (“Dysfunctional EAT thickness may promote maladaptive heart remodeling in CVD patients through the ST2-IL33 system, directly related to EPAC protein expression”,
Scientific Reports, 17 July 2019, 1-11) in view of Mitchell (“Prebiotic supplementation with
inulin and exercise influence gut microbiome composition and metabolic health”, 2018, pp. 1-131). 
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Vianello et al. (“Dysfunctional EAT thickness may promote maladaptive heart remodeling in CVD patients through the ST2-IL33 system, directly related to EPAC protein expression”, Scientific Reports, 17 July 2019, 1-11) in view of Mitchell (“Prebiotic supplementation with inulin and exercise influence gut microbiome composition and metabolic health”, 2018, pp. 1-131) as applied to claim 1 and further in view of Ragusa et al. (“Effects of obesity on IL-33/ST2 system in heart, adipose tissue and liver: study in the experimental model of Zucker rats”, Experimental and Molecular Pathology, 2017, 354-359).
Brief Response to Arguments: In the remarks filed, Applicants assert the claimed invention is patentable over the teachings of Vianello et al. in view of Mitchell. Briefly Applicants contend (1)Vianello et al. provides no teachings regarding Type II Diabetes and in nd paragraph in the remarks) and (2) Vianello et al. do not teach “a loss of direct correlation of IL-33 and ST-2 expression” (see page 11, 1st paragraph in the remarks). 
Applicants’ arguments have been considered but are not found persuasive. With regard to the recitation of “Type II Diabetes”, a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning. See MPEP 2173.05. As discussed in the Final Office action mailed January 6, 2021, the “Type II Diabetes” encompasses diseases and disorders broader than what one of ordinary skill in the art would interpret as Type II Diabetes. The term “Type II Diabetes” as defined by Applicants in paragraph [0041] in the as filed specification is “a collection of health risks and conditions that may increase the chance of developing, and relate to, heart disease, stroke and diabetes”). See page 13 in the office action. Vianello et al. teach subjects that have CVD. CVD is a group of disorders of the heart and blood vessels (i.e., a collection of health risks and conditions) that may increase the chance in a subject of developing heart disease, stroke and diabetes. 
With regard to the limitation “a loss of direct correlation of IL-33 and ST-2 expression”, The term direct correlation was interpreted in accordinatry with the definition discussed in the encyclopedia regarding statistical analysis, wherein a value of the coefficient of 1 is interpreted as a direct correlation. See page 13 in the office action. Vianello et al. teach patients with CVD that have an inverse correlation between IL-33 and ST-2 expression with coefficient of less than 1. See Vianello et al.
Therein, in response to applicant's argument that Vianello et al. fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are 

The declaration under 37 CFR 1.130 filed April 6, 2021, if entered, would be sufficient to overcome the rejection of claims 1, 3, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated byHasan et al. ("Association between Adipose Tissue Interleukin-33 and Immunometabolic Markers in Individuals with Varying Degrees of Glycemia", Disease Markers, April 3 2019, 16 pages) and the rejection of claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. in view of Mitchell (“Prebiotic supplementation with inulin and exercise influence gut microbiome composition and metabolic health”, 2018, pp. 1-131).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658